ASSET PURCHASE AGREEMENT




This Asset Purchase Agreement (the “Agreement”) is entered into as of November
30, 2012 (the “Effective Date”) by and between The E-Factor Corp., a Delaware
corporation (“Seller”), and BnetEFactor, Inc., a Nevada corporation
(“Purchaser”).  The Seller and the Purchaser shall each be referred to
individually as a “Party” and collectively as the “Parties.”




RECITALS




WHEREAS, the Seller is the owner, operator and administrator of certain assets
related to include social media network, on- and offline content and interests
in other majority owned ventures (EFactor India) or wholly-owned subsidiaries
that conduct business operations as EOMentor and MCC International, Inc. and
certain other intellectual property as described on Exhibit A (the “Assets”);




WHEREAS, the Purchaser believes that the acquisition of the Assets will further
its business interests;




WHEREAS, the Purchaser desires to own, operate and administer the Assets;




WHEREAS, the Seller desires to sell to Purchaser, and the Purchaser desires to
purchase and acquire from the Seller, Seller’s interest in the Assets according
to the terms set forth herein; and




WHEREAS, concurrent with the transaction contemplated by this Agreement,
Purchaser has agreed to enter into a like a similar agreement to acquire the
Assets of bNet Communications, Inc., a Nevada corporation (the “bNet
Transaction”), so that the closing contemplated by this Agreement and the
closing contemplated by bNet Transaction will occur contemporaneous with each
other.




NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereby agree as follows:




I.

Purchase and Sale of the Assets




1.1

Purchase and Sale of Assets.  The Seller hereby sells, transfers, assigns, and
delivers to the Purchaser, free and clear of any liens or encumbrances of any
kind, all of the Seller’s right, title, and interest in the Assets.  




1.2

Assumption of Liabilities.  The Purchaser will not assume any liabilities or
obligations related to the Assets, and Seller represents that there are no
liabilities or obligations related to the Assets.




1.3

Bill of Sale and Assignment.  At the Closing, (a) Seller shall deliver to
Purchaser (i) the Bill of Sale in the form of Exhibit B hereto (the “Bill of
Sale”), and (ii) the Assignment in form of Exhibit C hereto (the “Assignment”),
(b) Purchaser shall deliver the Purchase Price, and (c) both Seller and
Purchaser shall each make the other deliveries required by Section 5 hereof.




1.4

Conditions Precedent to Closing. This Agreement, and the transactions
contemplated hereby, the obligations of the Purchaser to deliver the Purchase
Price, the Seller to delivery the Bill of Sale and Assignment, and the Parties
to satisfy their other obligations hereunder shall be subject to the fulfillment
by the Parties (or waiver by the Parties), at or prior to the Closing, of the
following conditions, which the Purchaser and the Seller agree to use their best
efforts to cause to be fulfilled:




(a)

Representations, Performance. As of the Closing, the representations and
warranties contained in this Agreement shall be true at and as of the date
hereof and shall be repeated and shall be true at and as of the Closing with the
same effect as though made at and as of the Closing.




(b)

Consents.  Any required consent to the transactions contemplated by this
Agreement shall have been obtained or waived.








1 of 14






(c)

Proceedings and Documentation.  Seller shall furnish the Purchaser with Seller’s
audited financial statements for the fiscal years ended December 31, 2011 and
2010, and unaudited financial statements for the nine-month periods ended
September 30, 2012 and 2011 (collectively, the “Seller Financials”), along with
a the audit report, with respect to the fiscal years ended December 31, 2011 and
2010, and issued by a PCAOB registered firm.  The Seller Financials will fairly
present in all material respects the results of operations of Seller for the
periods therein set forth, subject to normal year-end adjustments, in each case
in accordance with generally accepted accounting principles applied on a
consistent basis. Seller's revenue recognition policies with respect to the
Seller Financials have been made in accordance with generally accepted
accounting principles.




(d)

Seller shall furnish the Purchaser with a report of the value of the Assets
established by the independent fair market valuation of Rucci, Bardaro &
Barrett, P.C.




(e)

Change in Capitalization. (1) Purchaser’s principal shareholders shall have
submitted 7,800,000 shares of the Purchaser’s Common Stock for cancellation and
exchange for a like number of shares of the Purchaser’s Series A Preferred
Stock; and  to the Purchaser has received all approvals and clearance from all
financial industry regulatory authority, state regulatory agencies  and/or
Depository Trust Company with respect to the 16-for-1 forward stock split (the
“Forward Split) of the Purchaser’s common stock;




(e)

Consents and Approvals.  All consents, approvals, authorizations, qualifications
and orders of governmental or regulatory bodies which are (1) necessary to
enable Purchaser to fully operate the business of Purchaser as contemplated from
and after the Closing shall have been obtained and be in full force and effect,
or (2) necessary for the consummation of the transactions contemplated hereby,
shall have been obtained.  Any notices to or consents of any party to any
agreement or commitment constituting part of the transactions contemplated
hereby, or otherwise required to consummate any such transactions, shall have
been delivered or obtained.




1.5

Closing.  The closing shall be deemed to have taken place on the Closing Date,
which shall be           2012. At the Closing, the Purchaser will purchase the
Assets and Seller will sell the Assets in consideration of the issuance to
Seller of shares of the Purchaser’s common stock, par value $0.001 per share
(the “Common Stock”) as provided in Section II of this Agreement.




1.6

Post-Closing Activities.  At any time after the Closing Date, upon any Party’s
written request and without further consideration, the other Party shall take
such other actions as the requesting Party may reasonably deem necessary or
desirable in order to consummate the terms, and recognize the benefits, of
obligations under and transactions contemplated by this Agreement.




II.

Purchase Price




In consideration of the Seller’s sale, transfer, and assignment of the Assets,
the Purchaser shall issue the Seller the Common Stock as follows:




2.1

Common Stock.  The total number of shares of Common Stock issued to Seller as
consideration for the Assets shall be 3,100,000 shares (the “Purchase Price”),
before giving effect to the 16-for-1 Forward Split contemplated under Section
1.4(e) of this Agreement.




2.2

Escrow of Common Stock. Following the execution of this Agreement, until such
time as the conditions precedent to the Closing specified under Section 1.4 of
this Agreement, Purchaser and Seller agree that the executed Agreement and the
certificate representing the Purchase Price shall be placed in escrow, in
accordance with terms of the Escrow Agreement, attached hereto as Exhibit D.








2 of 14










III.

Representations and Warranties of the Seller




The Seller represents and warrants to the Purchaser, as of the date of this
Agreement and again as of the Closing, as follows:




3.1

Organization.  The Seller is a corporation, duly organized, validly existing,
and in good standing under the laws of Delaware, and has all requisite corporate
power and authority to carry on its business as now conducted by it and to own
and operate its assets as now owned and operated by it.  The Seller has
delivered to the Purchaser true and correct copies of the Seller’s Articles of
Incorporation (the “Organizational Documents”) as currently in effect.




3.2

Authority; Enforceability.




(a)

The Seller has the right, power, and authority to execute and deliver the
Transaction Documents executed or to be executed by the Seller pursuant to this
Agreement, and to perform its obligations thereunder.  The Transaction
Documents, to which the Seller is a Party, constitute (or will, when executed
and delivered as contemplated herein, constitute) the legally binding
obligations of the Seller, enforceable in accordance with their respective
terms.




(b)

The execution, delivery, and performance of the Transaction Documents by the
Seller, and the consummation of the transactions contemplated thereby, do not
and will not: (i) require the consent, waiver, approval, license, or other
authorization of any Person, except as provided for herein; (ii) violate any of
provision of applicable law; (iii) contravene, conflict with, or result in a
violation of any provision of the Seller’s Organizational Documents; (iv)
conflict with, require a consent or waiver under, result in the termination of
any provisions of, constitute a default under, accelerate any obligations
arising under, trigger any payment under, result in the creation of any lien
pursuant to, or otherwise adversely affect, any contract to which the Seller is
a party or by which any of its assets are bound, in each such case whether with
or without the giving of notice, the passage of time, or both.




(c)

All requisite corporate action has been taken by the Seller to authorize and
approve the execution and delivery of the Transaction Documents, the performance
by the Seller of its obligations thereunder, and of all other acts necessary or
appropriate for the consummation of the transactions contemplated by the
Transaction Documents.




3.3

Legal Actions. There is no demand, action, suit, claim, proceeding, complaint,
grievance, charge, inquiry, hearing, arbitration, or governmental investigation
of any nature, public or private, (each, a “Proceeding”) pending or, to the
knowledge of the Seller, threatened by or against the Seller (or any of its
officers, directors, partners, or employees) related to the Assets, or involving
any of the Assets, nor is there any basis for any such legal proceeding.




3.4

Personal Property, Inventory, and Title of Assets.  The Assets were acquired by
the Seller in bona fide, arms-length transactions entered into in the ordinary
course of business.  The Seller owns, and at the Closing, the Purchaser shall be
vested with, all right, title, and interest in and to all of the Assets, as
stated in the Bill of Sale and the Assignment, free and clear of any and all
liens.




3.5

Tax Matters.  All taxes due and payable by the Seller (whether or not shown on
any tax return) relating to the Assets or which could result in a lien on the
Assets have been paid.  No claim has ever been made by an authority in a
jurisdiction where the Seller does not file tax returns that the Seller is or
may be subject to taxation by that jurisdiction in connection with or as a
result of the ownership of the Assets. All taxes that the Seller is or was
required by applicable law to withhold or collect which could result in a lien
on the Assets have been duly withheld or collected and, to the extent required,
have been paid to the proper governmental authority or other person or, if not
paid, have been appropriately reserved.

The Seller has no reason to believe that any governmental authority will or
intends to assess any additional taxes which could result in a lien on the
Assets for any period for which tax returns have been filed.  No dispute or
claim concerning any tax liability of the Seller that could result in a lien on
the Assets has been claimed or raised by any





3 of 14




governmental authority in writing at any time in the past five (5) years.  There
exists no proposed tax assessment against the Seller that could result in a lien
on the Assets.

The Seller has not waived any statute of limitations in respect of taxes that
could result in a lien on the Assets, or agreed to any extension of time with
respect to a Tax assessment or deficiency that could result in a lien on any
Assets. The Seller has not entered into any agreements with federal, state, or
local taxing authorities, including any tax abatement or tax credit agreements,
in connection with the Assets.




3.6

Material Contracts. The Seller has previously delivered to the Purchaser true
and correct copies of all such material contracts (or accurate written summaries
of any oral material contract) related to the Assets, each as currently in
effect. The Seller has not breached, violated, or defaulted under (or taken or
failed to take any action that, with the giving of notice, the passage of time,
or both would constitute a breach, violation, or default under), or received
notice alleging that the Seller has breached, violated, or defaulted under (or
taken or failed to take any action that, with the giving of notice, the passage
of time, or both would constitute a breach, violation, or default under) any
contract included in the Assets.  No other party obligated to the Seller
pursuant to any such contract has breached, violated, or defaulted under (or
taken or failed to take any action that, with the giving of notice, the passage
of time, or both would constitute a breach, violation, or default under) any
such contract. All of the contracts included in the Assets: (i) were entered
into in the ordinary course of business on commercially reasonable terms, with
bona fide third parties in arms-length transactions; (ii) are valid and
enforceable in accordance with their terms; (iii) are in full force and effect;
and (iv) will continue to be valid and enforceable and in full force and effect
on identical terms following the Closing.  All such contracts can be fulfilled
or performed in accordance with their respective terms in the ordinary course of
business without undue or unusual expenditures of money or effort.




3.7

Certain Changes.  Up to the Closing Date, the Seller has owned the rights to the
Assets, solely in the ordinary course of business consistent with past
practices, and the Seller has used its reasonable best efforts to preserve the
Assets.  Without limiting the foregoing, as of the Closing Date the there has
not been any:

(a)

event or circumstance that has had or could reasonably be expected to have,
individually or in the aggregate, a material adverse effect on, or a material
adverse change in, the operations, affairs, prospects, condition (financial or
otherwise), results of operations, or assets associated with the Assets, taken
as a whole (“Material Adverse Change”);




(b)

damage, destruction, or loss (whether or not covered by insurance) that resulted
in, or could reasonably be expected to result in, losses or diminution of value
with respect to the Assets;




(c)

revaluation or write-down of any of the Assets;




(d)

amendment or termination of any material contract other than in the ordinary
course of business;

(e)

change in accounting principles, methods, or practices of the Seller relating to
the Assets, or in the manner the Seller keeps its books and records relating to
the Assets;




(f)

any settlement or compromise in any claim, suit, or cause of action relating to
the Assets; or




(g)

agreement by Seller to do, either directly or indirectly, any of the things
described in the preceding clauses (a) through (f).




3.8

Brokers.  Neither the Seller nor any other person acting on its behalf has
incurred any obligation or liability to any person for any brokerage fees,
agent’s commissions, or finder’s fees in connection with the execution or
delivery of the Transaction Documents or the consummation of the transactions
contemplated hereby.




3.9

Certain Payments.  Neither the Seller nor any director, officer, or employee
thereof, nor any other person associated with or acting for or on behalf of any
of them, has, in connection with the Assets, directly or indirectly:




(a)

made any contribution, gift, bribe, rebate, payoff, influence payment, kickback,
or other payment to any Person, private or public, regardless of form, whether
in money, property, or services (i) to obtain favorable treatment in securing
business, (ii) to pay for favorable treatment for business secured, (iii) to
obtain special concessions or for special concessions already obtained, or (iv)
in violation of any applicable law; or





4 of 14







(b)

established or maintained any fund or asset that has not been recorded in the
books and records of Seller maintained in the ordinary course in connection with
the Assets.




3.10

Purchase for Own Account.  The Seller represents that it is acquiring the Shares
solely for its own account and beneficial interest for investment and not for
sale or with a view to distribution of the Shares or any part thereof, has no
present intention of selling (in connection with a distribution or otherwise),
granting any participation in, or otherwise distributing the same, and does not
presently have reason to anticipate a change in such intention.




3.11

Ability to Bear Economic Risk.  The Seller acknowledges that investment in the
Shares involves a high degree of risk, and represents that it is able, without
materially impairing its financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss of its investment.




3.12

Further Limitations on Disposition.  The Seller further acknowledges that the
Shares are restricted securities under Rule 144 of the Act (as defined below),
and, therefore, when issued by the Purchaser to the Seller will contain a
restrictive legend substantially similar to the following:




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.




Without in any way limiting the representations set forth above, the Seller
further agrees not to make any disposition of all or any portion of the Shares
unless and until: (i) there is then in effect a Registration Statement under the
Act covering such proposed disposition and such disposition is made in
accordance with such Registration Statement; or (ii) the Seller shall have
notified the Purchaser of the proposed disposition and shall have furnished the
Purchaser with a detailed statement of the circumstances surrounding the
proposed disposition, and if reasonably requested by the Purchaser, the Seller
shall have furnished the Purchaser with an opinion of counsel, reasonably
satisfactory to the Purchaser, that such disposition will not require
registration under the Act or any applicable state securities laws.




IV.

Representations and Warranties of the Purchaser




4.1

Organization, Standing and Power.  The Purchaser hereby represents and warrants
to the Seller that Purchaser is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Delaware.




4.2

Authority; Enforceability.  The Purchaser has full corporate power and authority
to execute and deliver the Transaction Documents to which they are, or will be,
a party, and to perform their obligations thereunder.  The Transaction Documents
to which the Purchaser is a party constitute (or will, when executed and
delivered at the Closing, constitute) the legally binding obligations of the
Purchaser, enforceable in accordance with their respective terms.  The
execution, delivery, and performance of the Transaction Documents by the
Purchaser, and the consummation of the transactions contemplated thereby, do not
and will not:




(a)

require the consent, waiver, approval, license or other authorization of any
Person;




(b)

violate any provision of Applicable Law applicable to the Purchaser;




(c)

contravene, conflict with, or result in a violation of:  (i) any provision of
the Purchaser’s Articles of Incorporation, Regulations, or any other governing
or constitutive documents of the Purchaser; or (ii) any resolution adopted by
the manager, member, or other governing bodies of the Purchaser; or




(d)

conflict with, result in the termination of any provisions of, constitute a
default under, accelerate any obligations arising under, trigger any payment
under, or otherwise adversely affect, any material contract to which the
Purchaser is a party, which, as to each of (a) through (c), would materially and
adversely affect the





5 of 14




Purchaser’s ability to consummate the transactions contemplated herein or to
perform its obligations under the Transaction Documents to which the Purchaser
is a party.




All requisite corporate action has been taken by the Purchaser authorizing and
approving the execution and delivery by the Purchaser of the Transaction
Documents to which the Purchaser is or will be a party, the performance by the
Purchaser of its duties and obligations thereunder, and the taking of all other
acts necessary and appropriate for the consummation of the transactions
contemplated thereby.




4.3

Capitalization.

The Purchaser represents and warrants to the Seller that:




(a)

Purchaser has 900,000,000 shares of capital stock authorized consisting of
800,000,000 shares of common stock, par value $0.001 per share (the “Common
Stock”), and 100,000,000 shares of preferred stock, par value $0.001 per share
(the “Preferred Stock”). As of the date of this Agreement, there are 8,800,000
shares of Common Stock and no shares of Preferred Stock issued and outstanding.
After giving effect to effect to (i) the 16-for-1 Forward Split, (ii)
cancellation of 7,800,000 shares of Common Stock in exchange for 7,800,000
shares Series A Preferred, (iii) the Shares issued as the Purchase Price; and
(iv) the shares issued in connection with the bNet Transaction, there will be
115,200,000 shares of Common Stock and 7,800,000 shares of Preferred Stock
issued and outstanding as of the Closing Date.




(b)

None of Purchaser’s capital stock has been reserved for issuance to any Person,
and there are no other outstanding rights, warrants, options or agreements for
the purchase or exchange of Purchaser’s capital stock shares except as provided
in this Agreement.




(c)

All of Purchaser’s outstanding capital stock is validly issued, fully paid,
non-assessable, not subject to pre-emptive rights and have been issued in
compliance with all state and federal securities laws or other applicable law.




(d)

The Shares issuable to the Seller will, when issued pursuant to this Agreement,
be duly and validly authorized and issued, fully paid and non-assessable.




V.

Consents.  The Seller will use its reasonable best efforts to obtain or cause to
be obtained any consents required in connection with the transactions
contemplated by any of the Transaction Documents that are requested by the
Purchaser and that have not been previously obtained prior to or at the Closing.
 Notwithstanding anything to the contrary set forth herein, this Agreement shall
not constitute an assignment or attempt to assign or transfer any interest in
any contract or permit otherwise included in the Assets, or any claim, right or
benefit arising thereunder or resulting therefrom, if such assignment or
transfer is without the consent of a third party and would constitute a breach
or violation thereof or adversely affect the rights of the Purchaser or the
Assets.  Until all such consents are obtained, the Seller shall cooperate in any
arrangement reasonably satisfactory to the Purchaser designed to fulfill the
Seller’s obligations thereunder and to afford the Purchaser the continued full
benefits thereof.




VI.

Covenants




6.1

Further Assurances.  From time to time (including after the Closing), the
Parties will execute and deliver such other documents, certificates, agreements,
and other writings and take such other actions as may reasonably be necessary or
requested by another Party in order to consummate, evidence or implement
expeditiously the transactions contemplated by this Agreement.




6.2

Fulfillment of Conditions.  The Parties hereto agree to take and to cause to be
taken in good faith commercially reasonable efforts to fulfill, as soon as
reasonably practicable, the conditions to Closing.




6.3

Certain Filings.  The Parties hereto shall cooperate with one another in
determining whether any action by or in respect of, or filing with, any
governmental authority is required, or any action, consent, approval, or waiver
from any party to any contract is required, in connection with the consummation
of the transactions contemplated by this Agreement.  Subject to the terms and
conditions of this Agreement, in taking such actions or making any such filings,
the Parties hereto shall furnish information reasonably required in connection
therewith and timely seek to obtain any such actions, consents, approvals, or
waivers.





6 of 14







6.4.

Bulk Sales Compliance. Seller and Purchaser shall take any and all actions that
Purchaser determines are reasonably necessary to ensure compliance with any bulk
transfer laws applicable to the purchase and sale of the Acquired Assets
pursuant to the terms hereof.




VII.

Miscellaneous




7.1

 Assignment.  Neither this Agreement nor any interest hereunder will be
assignable in part or in whole by either Party without the prior written consent
of the non-assigning Party, which consent will not be unreasonably withheld,
conditioned, or delayed.




7.2

Governing Law and Venue.  This Agreement is executed pursuant to and shall be
interpreted and governed for all purposes under the laws of the State of Nevada.
If any provision of this Agreement is declared void, such provision shall be
deemed severed from this Agreement, which shall otherwise remain in full force
and effect.  This Agreement shall supersede any previous agreements, written or
oral, expressed or implied, between the parties relating to the subject matter
hereof.




7.3

Notices.  Any notice, request, demand, or other communication given pursuant to
the terms of this Agreement shall be deemed given upon delivery, and may only be
delivered or sent via hand delivery, email, or by overnight courier, correctly
addressed to the addresses of the parties indicated below or at such other
address as such Party shall in writing have advised the other Party.




If to the Purchaser:

If to Seller:




BnetEFactor, Inc.

The E-Factor Corp.

122 West 26th Street, 5th Floor

870 Market Street, Suite 828

New York, NY 10001

San Francisco, CA 91402

Attn:  Gerald Sklar, CEO

Attn: Adriaan Reinders, CEO

Email: ges@bnettv.com

Email: adrie@efactor.com




7.5

Amendment.  No amendment, modification, or supplement of any provision of this
Agreement will be valid or effective unless made in writing and signed by a duly
authorized officer of each Party.




7.6

Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under the applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be in effective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.




7.7

Attorneys’ Fees.  In the event that any suit, arbitration, legal action,
proceeding, or dispute between the Parties arises in connection with this
Agreement, the prevailing Party shall be entitled to recover all expenses,
costs, and fees, including reasonable attorney’s fees, actually incurred in
association with such action.

 

7.8

Entire Agreement.  This Agreement, including all exhibits, is the complete,
final, and exclusive understanding and agreement of the Parties and cancels and
supersedes any and all prior negotiations, correspondence, and agreements,
whether oral or written, between the Parties respecting the subject matter of
this Agreement.





7 of 14







IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written hereinabove.




“Seller”

“Purchaser”

 

 

The E-Factor Corp.

BnetEFactor, Inc.,

a Delaware corporation

a Nevada corporation

 

 

/S/Adriaan Reinders

/S/ Gerald E. Sklar

 

 

By:

Adriaan Reinders

By:

Gerald Sklar

Its:

Chief Executive Officer

Its:

Chief Executive Officer





8 of 14




The Exhibits, Schedules and Attachments to this Agreement will be finalized
prior to the anticipated Closing of the proposed transaction and will be filed,
along with any other related documents in an amendment to this Form 8-K followed
the closing of the proposed transaction.








9 of 14


